EXHIBIT 10.1

AMENDMENT NO. 5 TO REVOLVING CREDIT AGREEMENT

AMENDMENT (this “Amendment”), dated as December 14, 2006, among FIRST CITY
FINANCIAL CORPORATION, a Delaware corporation (the “Borrower”), the financial
institutions which are parties to the Agreement hereinafter referred to (each a
“Lender” and collectively, the “Lenders”), and BANK OF SCOTLAND, as agent for
the Lenders under such Agreement (in such capacity, the “Agent”), to the
Revolving Credit Agreement, dated as of November 12, 2004, among the Borrower,
the Lenders and the Agent (the “Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that certain amendments set forth herein be
made to the Agreement;

WHEREAS, subject to the terms and conditions contained below, the Agent and the
Lenders are willing to so amend the Agreement;

NOW, THEREFORE, it is agreed:


1.  DEFINITIONS.  ALL TERMS USED HEREIN WHICH ARE DEFINED IN THE AGREEMENT
(INCLUDING, TO THE EXTENT ANY SUCH TERMS ARE TO BE ADDED OR AMENDED BY THIS
AMENDMENT, AS IF SUCH TERMS WERE ALREADY ADDED OR AMENDED BY THIS AMENDMENT,
UNLESS THE CONTEXT SHALL OTHERWISE INDICATE) SHALL HAVE THE SAME MEANINGS WHEN
USED HEREIN UNLESS OTHERWISE DEFINED HEREIN.  ALL REFERENCES TO SECTIONS IN THIS
AMENDMENT SHALL BE DEEMED REFERENCES TO SECTIONS IN THE AGREEMENT UNLESS
OTHERWISE SPECIFIED.


2.  EFFECT OF AMENDMENT.  AS USED IN THE AGREEMENT (INCLUDING ALL EXHIBITS
THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER INSTRUMENTS AND
DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON AND SUBSEQUENT TO
THE AMENDMENT CLOSING DATE (AS HEREINAFTER DEFINED), ANY REFERENCE TO THE
AGREEMENT SHALL MEAN THE AGREEMENT AS AMENDED HEREBY.


3.  AMENDMENTS.  AS OF THE AMENDMENT EFFECTIVE DATE, THE AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


(A)           ANNEX I. ANNEX I TO THE AGREEMENT IS AMENDED AS FOLLOWS:


(I)            BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “APPLICABLE
MARGIN” THEREIN TO READ AS FOLLOWS:

“Applicable Margin” shall mean, for each period from and including each Payment
Date to but excluding the following Payment Date, the applicable percentages set
forth below opposite the applicable LTV Ratio; provided, if any change to Total
Outstandings occurring during such period would otherwise result in a higher
Applicable Margin, such higher Applicable Margin shall be in effect from the
date of such change to but excluding the following Payment Date:

1


--------------------------------------------------------------------------------




 

LTV Ratio

 

Applicable
Margin for
Alternate Base
Rate Loans

 

Applicable
Margin for
Eurocurrency
Loans

Greater than 1.20 to 2.00

 

0.50%

 

2.50%

Greater than 1.00 to 2.00 but less than or equal to 1.20 to 2.00

 

0.25%

 

2.25%

Less than or equal to 1.00 to 2.00

 

0.00%

 

2.00%

 


(II)           BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “BORROWING BASE
AVAILABILITY” THEREIN TO READ AS FOLLOWS:

“Borrowing Base Availability” shall mean, as of any computation date, an amount
equal to 70% of the Borrowing Base in effect on such date.”


4.  REPRESENTATIONS.  IN ORDER TO INDUCE THE AGENT AND THE LENDERS TO EXECUTE
THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS TO THE
AGENT AND THE LENDERS AS OF THE DATE HEREOF AND (IF DIFFERENT) AS OF THE
AMENDMENT CLOSING DATE (WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL
SURVIVE THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT) AS FOLLOWS:


(A)  NO DEFAULT OR EVENT OF DEFAULT EXISTS.


(B) EACH REPRESENTATION AND WARRANTY MADE BY BORROWER, EACH PRIMARY OBLIGOR,
EACH PORTFOLIO ENTITY, EACH RELATED ENTITY AND EACH OTHER LOAN PARTY IN THE LOAN
DOCUMENTS IS TRUE AND CORRECT.


5.  EFFECTIVENESS.    THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF DECEMBER 14,
2006 (THE “AMENDMENT EFFECTIVE DATE”) WHEN EACH OF THE FOLLOWING CONDITIONS HAVE
BEEN FULFILLED TO THE SATISFACTION OF THE AGENT (OR WAIVED BY THE AGENT).  THE
FIRST DATE ON WHICH ALL OF THE FOLLOWING CONDITIONS HAVE BEEN SO FULFILLED (OR
SO WAIVED) IS HEREIN REFERRED TO AS THE “AMENDMENT CLOSING DATE.”  IF THE
AMENDMENT CLOSING DATE SHALL NOT HAVE OCCURRED BY THE CLOSE OF BUSINESS (NEW
YORK TIME) ON OCTOBER 31, 2006 (OR SUCH LATER TIME OR DATE AS THE AGENT CONSENTS
TO IN WRITING), THE PROVISIONS OF THIS AMENDMENT SHALL (EXCEPT AS MAY OTHERWISE
BE SPECIFIED IN THIS AMENDMENT) BE DEEMED RESCINDED, NULL AND VOID.


(A)  SIGNED COPIES.  THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE EXECUTED
A COPY HEREOF AND DELIVERED THE SAME TO THE AGENT AT 565 FIFTH AVENUE, NEW YORK,
NEW YORK 10017 (ATTENTION:  JOSEPH FRATUS) OR SUCH OTHER PLACE DIRECTED BY THE
AGENT.


(B)  GUARANTOR’S CONSENT.  EACH GUARANTOR SHALL HAVE EXECUTED A CONFIRMING
CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR OTHERWISE
SATISFACTORY TO THE AGENT (A

2


--------------------------------------------------------------------------------





“CONFIRMING CONSENT”), AND DELIVERED THE SAME TO THE AGENT AT 565 FIFTH AVENUE,
NEW YORK, NEW YORK 10017 (ATTENTION:  JOSEPH FRATUS) OR SUCH OTHER PLACE
DIRECTED BY THE AGENT.


(C)    NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST.


(D)  ACCURACY OF REPRESENTATIONS.  EACH REPRESENTATION AND WARRANTY MADE BY THE
BORROWER, EACH PRIMARY OBLIGOR, EACH PORTFOLIO ENTITY, EACH RELATED ENTITY AND
EACH OTHER LOAN PARTY IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE AMENDMENT CLOSING DATE WITH
THE SAME EFFECT AS THOUGH MADE AT AND AS OF SUCH DATE (EXCEPT FOR THOSE THAT
SPECIFICALLY SPEAK AS OF A PRIOR DATE).


6.  LIMITED NATURE OF AMENDMENTS.  THE AMENDMENTS SET FORTH HEREIN ARE LIMITED
PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (A) BE A CONSENT BY THE AGENT OR
THE LENDERS TO ANY WAIVER OF, OR MODIFICATION OF, ANY OTHER TERM OR CONDITION OF
THE AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING OR
(B) PREJUDICE ANY RIGHT OR RIGHTS WHICH ANY OF THE LENDERS OR THE AGENT MAY NOW
HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE AGREEMENT, OR ANY
OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING.  EXCEPT AS EXPRESSLY
AMENDED HEREBY, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT.


7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.


8.  JURISDICTION, WAIVER OF JURY TRIAL.  THE BORROWER HEREBY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AMENDMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK CITY OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE AGENT
OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, THE BORROWER
ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, UNLESS
WAIVED IN WRITING BY THE AGENT AND THE MAJORITY LENDERS.  EACH OF THE BORROWER,
THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE BORROWER, ANY AFFILIATE OF THE
BORROWER, THE AGENT OR ANY LENDER.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE AGENT AND THE LENDER ENTERING INTO THIS AMENDMENT.


9.  HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF THIS
AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED
TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


10.  WRITINGS ONLY.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT NO TERM OR
PROVISION OF THE AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
CHANGED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED VERBALLY, BUT ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE RELEVANT PARTIES, AS FURTHER PROVIDED IN
SECTION 12.2 OF THE CREDIT AGREEMENT.

3


--------------------------------------------------------------------------------





 


11.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE DIFFERENT PARTIES ON THE SAME OR SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.
TELECOPIED SIGNATURES HERETO AND TO THE CONFIRMING CONSENT SHALL BE OF THE SAME
FORCE AND EFFECT AS AN ORIGINAL OF A MANUALLY SIGNED COPY.

[Signature page follows.]

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers.

BANK OF SCOTLAND,

 

Individually and as Agent

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By

 

 

 

 

 

Name:

 

 

 

Title:

 

5


--------------------------------------------------------------------------------


 

Annex A

CONFIRMING CONSENT

Reference is hereby made to the foregoing Amendment (the “Amendment”) to the
Revolving Credit Agreement dated as of December 14, 2006 among the Borrower, the
Lenders and the Agent; said agreement, as amended and modified by the Amendment
and from time to time hereafter further amended or otherwise modified, the
“Amended Agreement”).

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

(a)  its obligations under the Loan Documents to which it is a party remain in
full force and effect and the terms “Obligations” and “Secured Obligations” used
in such Loan Documents include all Obligations of the Borrower under the Amended
Agreement; and

(b)  its consent and acknowledgement hereunder is not required under the terms
of such Loan Documents and any failure to obtain its consent or acknowledgment
to any subsequent amendment to the Agreement or the Amended Agreement or any of
the other Loan Documents will not affect the validity of its obligations under
the aforesaid Loan Documents or any other Loan Document, and this consent and
acknowledgement is being delivered for purposes of form only.

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Amended Agreement.  This Consent is dated as of the Amendment Closing
Date (as defined in the Amendment).

FIRSTCITY COMMERCIAL CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FC CAPITAL CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY CONSUMER LENDING CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

6

 


--------------------------------------------------------------------------------




 

FIRSTCITY EUROPE CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION OF MINNESOTA

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY MEXICO, INC.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

FIRSTCITY SERVICING CORPORATION

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

BOSQUE ASSET CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

BOSQUE LEASING, L.P.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

7

 


--------------------------------------------------------------------------------




 

BOSQUE LEASING GP CORP.

 

 

 

By:

 

 

 

Name: James C. Holmes

 

 

Title: Executive Vice President

 

 

 

 

 

8

 


--------------------------------------------------------------------------------